Citation Nr: 1451042	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  07-16 170	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to October 1, 2008, for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 70 percent on and after October 1, 2008, for posttraumatic stress disorder.

3.  Entitlement to an effective dated prior to October 1, 2008, for the grant of a 70 percent disability rating for posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to August 1969.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, on behalf of the RO in Wichita, Kansas, as well as an April 2009 rating decision by the RO in Wichita, Kansas.

The adjudicative history associated with the above-captioned claims is extensive and complicated.  It is sufficient to state for present purposes that these matters originate from the Veteran's August 24, 2005 claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  These matters were most recently before the Board in December 2010, at which time they were remanded.  With respect to the issue of entitlement to an earlier effective date, for the grant of a 70 percent disability rating for PTSD, this claim was remanded in order for the RO to issue a statement of the case and to give the Veteran the opportunity to perfect an appeal.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  While this claim was in remand status, the RO granted an effective date of October 1, 2008, for the grant of a 70 percent rating for PTSD.  The RO issued a statement of the case in December 2011 and the Veteran timely submitted a substantive appeal in February 2012.  After the RO issued an October 2013 supplemental statement of the case, all of the above-captioned claims were remitted to the Board for further appellate review.

In order to clarify the issues that are currently pending before VA and the nature thereof, the Board would like to take this opportunity to address the Veteran's attorney's February 2012 brief.  In the February 2012 brief, the attorney appears to be under the impression that a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to June 13, 2006, is still pending before VA.  To the contrary, in an April 2009 rating decision, entitlement to TDIU was granted, effective October 23, 2008.  Thereafter, the Veteran perfected an appeal, seeking an effective date prior to October 23, 2008, for the award of TDIU.  In December 2010, the Board found that the Veteran's claim of entitlement to TDIU originated at the time the Veteran submitted his August 24, 2005 claim of entitlement to service connection for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Further, citing to the regulations that state that the proper effective date for TDIU is the date of claim or the date entitlement arose, whichever is later, the Board found that the earliest that it was factually ascertainable that the Veteran was unemployable due to his service-connected disabilities was June 13, 2006.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.400(o)(1) (2014).  As such, in the December 2010 decision, the Board granted an effective of June 13, 2006, but not earlier, for the grant of TDIU. See 38 C.F.R. § 4.16(b) (2014).  Accordingly, in the December 2010 decision, the Board considered whether the Veteran was entitled to TDIU prior to June 13, 2006, to include as early as August 24, 2005, the date of his claim.  The Veteran did not appeal the December 2010 Board decision.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Consequently, a claim of entitlement to TDIU prior to June 13, 2006, is not pending before VA and, thus, such a claim will not be considered herein.  

Additionally, in the February 2012 brief, the Veteran's attorney seems to be under the impression that the Veteran's August 24, 2005 claim, which concerned service connection for PTSD, is no longer pending before VA.  To the contrary, this claim was granted in an April 2006 rating decision.  Thereafter, the Veteran timely perfected an appeal, seeking an increased initial rating.  After an extensive adjudicative history, including an appeal to the U.S. Court of Appeals for Veterans Claims, the above-captioned claims are the residual issues from the Veteran's August 24, 2005 claim.  Indeed, at no point during the pendency of this appeal has VA made a determination that the Veteran's August 24, 2005 claim is no longer pending before VA.  Moreover, in the aspect of the December 2010 decision that remanded the above-captioned claims, the Board specifically recounted the adjudicative history of the claims, clearly demonstrating that their source was the August 24, 2005 claim.

Based on the above, the only claims currently pending before the Board regarding the Veteran are the claims captioned above.  These are the only claims that the Board has jurisdiction to address herein.


REMAND

Pursuant to his claim of entitlement to ratings in excess of those already assigned to his service-connected PTSD, the Veteran was most recently provided a VA examination in February 2009.  Further, the most recent VA treatment record concerning PTSD is dated in May 2010.  The Board finds that the February 2009 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected PTSD.  Moreover, the evidence of record is otherwise insufficient to ascertain the current severity of the Veteran's service-connected PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  Consequently, in order to comply with its duty to assist, the Board finds that a remand is required to afford the Veteran a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2012); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the determination as to the severity of the Veteran's PTSD could potentially affect the disposition of the claim of entitlement to an effective date prior to October 1, 2008 for the grant of 70 percent for PTSD and, thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the Veteran's claim of entitlement to an effective date prior to October 1, 2008, for the grant of 70 percent for PTSD must be remanded for adjudication contemporaneous to the claims of entitlement to increased ratings for the Veteran's PTSD.

Accordingly, the case is remanded for the following action:

1.  The RO should obtain all treatment records for the Veteran from the VA Medical Center in Kansas City, Missouri, dated in and after May 2010 that have not already been associated with the claims file.  All attempts to obtain those records must be documented and that documentation must be associated with the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be scheduled for a VA examination to determine the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD.  The examiner must also enter complete multi-axial diagnoses, and assign a Global Assessment of Functioning score due solely to the service-connected PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  Any rendered opinion must be supported by a thorough rationale.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated, to include consideration of all the relevant evidence submitted since October 2013 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

